Citation Nr: 0720413	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  He died in May 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death.  

In August 2004 and April 2006, the Board remanded the case 
for further evidentiary development.  The case has now been 
returned to the Board for appellate review.  

The appellant had initially requested a hearing before a 
Veterans Law Judge.  However, in June 2003, she withdrew her 
request.  


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran died in May 2002.  The immediate cause of 
death was ischemic cardiomyopathy due to atherosclerotic 
coronary vascular disease.  Another significant condition 
contributing to death but not resulting in the underlying 
cause was acute renal failure.  

3.  The veteran's service-connected disabilities included 
rheumatoid arthritis, polypoid gastritis with secondary 
anemia, and residuals of ischemic retinopathy; his combined 
rating was 60 percent.  

4.  The veteran's heart disease was not manifest in service 
or within one year of his discharge from service, and it was 
not caused or aggravated by a service-connected disability.  

5.  The most probative evidence shows that a service-
connected disability was not a principal or contributory 
cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active military service, may not be 
presumed to have been so incurred, and was not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In a November 2002 letter, issued prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA.  She was also advised to 
submit any available medical evidence or an opinion showing 
that the veteran's service-connected disabilities caused or 
contributed to cause his death.  In an August 2004 letter, 
she was again advised of the division of responsibilities 
between the parties in obtaining evidence and what types of 
evidence were required to substantiate her claim.  A May 2006 
letter reiterated the above, and advised the claimant of the 
evidence needed to establish a rating and effective date.  
The case was last readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment reports, prescription records, VA and private 
medical opinions, and lay statements.  In April 2007, the 
appellant reported that she had no further evidence to 
submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process, submitting private medical reports and 
lay statements.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998). The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

During his lifetime, the veteran had established service 
connection for rheumatoid arthritis, rated 40 percent 
disabling; polypoid gastritis with secondary anemia, rated 10 
percent disabling; and residuals of ischemic retinopathy, 
rated 20 percent disabling.  His combined rating was 60 
percent.  He died in May 2002.  The death certificate listed 
the immediate cause of death as ischemic cardiomyopathy due 
to atherosclerotic coronary vascular disease.  Another 
significant condition contributing to death but not resulting 
in the underlying cause was acute renal failure.  No autopsy 
was performed.  

The veteran's service medical records do not show any 
treatment related to a heart disability, and service 
connection for a heart disability secondary to his service-
connected disabilities was denied by the Board in a May 2002 
decision.  Similarly, the appellant has advanced her 
contention that the veteran's service-connected disabilities 
caused or aggravated the heart disease that caused his death.  
Specifically, she alleges that the medications he used to 
treat his service-connected disabilities, particularly the 
rheumatoid arthritis, caused or aggravated the heart disease 
that led to his untimely death.  

In support of her claim, the appellant has submitted medical 
statements, as well as lay statements from her children.  She 
submitted a handwritten, undated statement from the veteran's 
treating physician, George L. Raad, M.D., who remarked that 
it was his opinion that he was unable to aggressively treat 
the veteran's heart condition and arrhythmia with the 
appropriate blood thinners due to his anemia, and this 
directly contributed to the veteran's untimely death.  Dr. 
Raad reiterated this opinion in a typewritten statement dated 
in December 2003.  Again, he asserted that he and the 
veteran's cardiologist were prevented from treating the 
veteran's heart condition aggressively, which resulted in 
sudden death.  He explained that more assertive treatment, 
"e.g. anticoagulants if attempted, with their known side 
effects, would have been detrimental to the service-connected 
and secondary conditions."  The veteran had also submitted 
several statements, including those dated in April 1991, 
April 1995, August 1995, and October 1996, from Dr. Raad, to 
the effect that the Feldene that the veteran took for his 
service-connected disability exacerbated his heart condition.  

The appellant also submitted statements from her son and 
daughter, who expressed their belief that the veteran's 
service-connected disabilities caused or contributed to cause 
his death due to cardiac arrest.  They submitted duplicate 
statements from Dr. Raad.  The appellant's son also submitted 
statements asserting that the veteran's use of Vioxx and 
Celebrex for his service-connected disabilities also 
contributed to his death due to heart disease.  Neither the 
appellant, her son, nor her daughter is shown to have any 
medical expertise.  Therefore, their statements do not 
constitute competent medical evidence.  See Espiritu, supra.  

In contrast, there are several VA opinions against the 
appellant's claim.  In a September 1997 opinion, a VA 
physician stated that there was no evidence that aspirin use 
directly or indirectly caused the veteran's coronary artery 
disease.  Moreover, although individuals with severe anemia 
might become symptomatic from coronary artery disease, it did 
not affect the degree of coronary artery disease.  He 
concluded that the veteran's anemia and aspirin use did not 
cause or significantly exacerbate the veteran's coronary 
artery disease.  Notably, the physician also remarked that a 
review of the claims file showed that the veteran's heart 
disease appeared to have been treated appropriately and was, 
at that time, stable.  

Upon VA examination in February 1999, the veteran's claims 
file was again reviewed.  He concluded that the veteran's 
hemorrhage secondary to the ulcer, which was secondary to the 
medication he took for his rheumatoid arthritis, did not 
cause his coronary artery disease.  Moreover, he remarked 
that the veteran's cardiovascular disease was not aggravated 
by his service-connected disabilities and that further 
discussion of such a relationship would have to rely on pure 
speculation.  In supporting his opinion, he explained that 
the veteran had undergone an angioplasty prior to his gastro-
intestinal bleed in 1991.  Therefore, it could not be said 
that the coronary artery disease was caused by anemia which 
presented two years later.  Moreover, the veteran's 
hemoglobin levels had been sufficient to withstand surgeries 
in 1989 and 1994, and he had never had a myocardial 
infarction.  

In a follow-up statement dated in February 2001, the VA 
physician who examined the veteran in February 1999 opined 
that the veteran's cardiovascular disease was not aggravated 
by his service-connected disabilities.  He noted that he had 
reviewed the veteran's claims file, and that further 
discussion of the problem would rely on pure speculation.  

In June 2005, the veteran's file was reviewed by another VA 
physician.  He was asked to respond to the question of 
whether the veteran's service-connected gastritis prevented 
him from being adequately anticoagulated, which led to his 
sudden death.  He noted that there was no evidence of any 
acute bleeding that the time of the veteran's death.  
Moreover, although it was noted in his terminal 
hospitalization report that he was unable to take Coumadin 
due to an adverse reaction, he was taking Plavix, an 
anticoagulant, at the time of his death.  He concluded that 
there was no evidence to suggest that because the veteran 
could not take Coumadin, he was more likely to have the 
cardiac arrest that he suffered.  

In August 2006, the veteran claims file was again reviewed.  
This time, he was asked to comment on the relationship 
between the veteran's use of Vioxx and Celebrex and whether 
either of those medications caused or contributed to cause 
his coronary artery disease which led to his fatal cardiac 
arrest.  He noted that there was no evidence in the file that 
the veteran ever took Vioxx; the earliest citation for a 
prescriptions for Celebrex was in December 1999.  He 
concluded that there was no consensus regarding the effects 
of Celebrex and Vioxx on atherosclerotic heart disease, and 
to implicate those medications in the veteran's death would 
essentially be resorting to unfounded speculation.  

In weighing the opinions of record, the Board finds the VA 
opinions to be more probative because they were based on a 
full review of the veteran's claims file and clinical 
reports, including the statements made by Dr. Raad.  See 
Winsett, Bloom, supra..  Moreover, Dr. Raad's statements are 
not supported by any contemporary clinical evidence or 
reports denoting that his treatment of the veteran's heart 
disease was in fact compromised by the service-connected 
disabilities.  In fact, it was noted at the VA examination in 
September 1997 that the veteran's heart disease appeared to 
have been appropriately treated.  Hence, it has not been 
shown that a service-connected disability caused or 
materially contributed to cause the veteran's death.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not warranted.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.  
Hence, the claim for service connection for the cause of the 
veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


